PD-1482&1483&1484-14
                               LUKE    ADAM   STANTON/   SR.
        #1830011 • TDCJ-Michael Unit • 2664 FM 2054 • TN. Colony, TX 75886


                                    Friday, March 27, 2015


Clerk of the Court
Court of Criminal Appeals of Texas                                •CEIVED IN
P.O. Box 12308                                                    0FCRIMINALAI
Capitol Station
Austin, Texas 78711                                               APR 01 2015

RE:    STANTON   v.   STATE OF TEXAS
                                                               Ab@lAcosta, Clerk
       CCA No. PD-1482/1483/1484-14
       COA No. 08-12-00293/294/295-CR



Dear Sir or Madam:

      Please find attached the original: MOTION FOR REHEARING RECONSIDERATION
AND/OR SUBMISSIONS EN BANC, to be submitted and filed.



      Your assistance in the above matter is greatly appreciated


Sincerely,


                                                                      &PR 01 2015
Luke Stanton     #1830011

                                                                   Abe/Acosia, C/erk
cc:
         Charles Orbinson
         Assistant Criminal District Attorney
         1450 East McKinney; Street, 3rd Floor
         Denton, Texas      76209
                                      IN    THE

                      COURT OF CRIMINAL APPEALS OF TEXAS


LUKE ADAM STANTON, SR.,                    §
                      Appellant,           §      Cause No. PD-1482-14

    v.
                                           §      Cause No. PD-1483-14

THE STATE OF TEXAS,                        §      Cause' No. PD-1484-14

                      Appellee.            §.



         MOTION FOR REHEARING RECONSIDERATION, AND/OR SUBMISSIONS EN. BANC




TO THE HONORABLE JUSTICES OF SAID COURT:

    LUKE ADAM STANTON, SR., Appellant, pro se, upon good cause, moves the Court
to reconsider his Petition for Rehearing and/or Submissions En Banc, pursuant to
Rule 76(f) of T.R.A.P.. Appellant's pro se motion for rehearing was rejected by
this Court for non-compliance with Rule 79.2(c) T.R.A.P. . Appellant respectfully
request for rehearing reconsideration and/or submissions en banc, not for the
purpose of delay, but that, whether the Court's have declared a statute uncons
titutional, or appears to have misconstrued a statute.. And shows the following:

    1. Appellant is not an attorney, unskilled in the law and filing pro se.

   2. Appellant is rehoused on February 19,2015, in segragation "OPI" (Offender
      Protection) status on- gang related issues of threats to Appellant's life.
      As further, to this day, Appellant is still housed in segregation.

    3. Subsequently, on March 04,2015, Appellant's PDR was refused. On March 10,
         2015, Appellant received his post-card notice by delivery 62 TDCJ-Michael
         Unit Prison Legal Mail Department, unfortunely,; rehearing requirements
         deadline filing are due within fifteen (15) days after the opinion.

   4. Appellant has very limited access to legal materials *and has NO access to
      the Prison Law Library while housed in segregation, thereby, he's unable
      to complete his legal research.

   5. Appellant is required to research controlling legal principles and then
      prepare properly filed motions and/or petitions that are currently due
      with the court time limits. Notwithstanding, Appellant is incarcerated in
      Texas Department of Criminal Justice Prison System, as results, logistics
         can be difficult.




                                    - 1 of 2 -
    6. Moreover, CONGRESS stated over two ..hundred (200) years ago "that no ...
       writ ... in any Court or United States, shall abated, arrested, quashed,
         or reversed, for any defect or want of form, but the said Courts respec
         tively shall proceed and give judgment ... without regarding any imper
         fections, defects or want of form in such writ ... what so ever ..... and
         the said Court respectively shall ... and may at any time, permit either
         party to amend any defect in the process of pleadings ... Judiciary Act
         of Sept. 24, 1789, Sec. 342, FIRST CONGRESS, Ses 1, ch. 20, 1789.

    7. Finally, Appellant prays the Honorable Court advances the holdings of.
         Haines v. Kerner, 92 S. Ct. 594 (1972); Bush v. United States, 823 F.2d
         909,910 (5th Cir. 1987), that "pro se pleadings are to be construed
         liberally and held to less stringent standards than pleading drafted by
         lawyers, further, if the Court can reasonably construe the pleadings to
         state a valid claim upon which a litigant could prevail, it should do so.


                              CONCLUSION    AND    PRAYER


    WHEREFORE, PREMISES CONSIDERED, Luke Adam Stanton, Sr., Appellant prays that
this Honorable Court GRANT him the Rehearing Reconsideration and/or Submissions
En banc, pursuant to Rule 76(f) of the T.R.A.P.. Where the Court's did not make
the determination that the "ends of justice" would be served with consideration
of the merits of the claim, and where "Equal Justice Under Law" is requested.
And any other and further relief that this Honorable Court deems Appellant's
justly entitled.
                                                      Respectfully Submitted,


   March 27,   2015                                     (ji\m^6fa-^ ti;:=^—
                                                      Luke Stanton  #1830011
                                                      TDCJ-Michael Unit
                                                      2664 FM 2054
                                                      TN. Colony, Texas   75886


                              CERTIFICATE   OF    SERVICE



    I hereby certify that a true and correct copy of the above foregoing Motion
FOR REHEARING RECONSIDERATION.AND/OR SUBMISSIONS EN BANC, was placed in the
United Stated Mail, postage paid, first class, to Charles Orbison, Assistant
Criminal District Attorney, at 1450 E. McKinney St., 3rd Fl, in Denton, TX
76209.
         On this the   27th   day of March, 2015.           ~


                                                      Luke Stanton   #1830011




                                      - 2 of 2 -
LUKE STANTON        #1830011                                                                            Mi
TDCJ - Michael Unit                                                                                   a*—^ fe"*'
2664 FM 2054                                      msrim texas tx Rape -*r""™^^
                                                                                                       N,
TN. Colony, Texas     75886                                                                            ""*%
         LEGAL MAIL      "
                                           Clerk of the Court
                                           Court of Criminal Appeals'
                                           P.O. Box   12308
                                           Capitol Station
                                           Austin, Texas   78711
                               :• C3   :jueUd
                                                      »"i.»'Mi,ii»'»'illj,i,,,,J«,»i||»ii'J|'|»i|hji»i'MI»iHJi